 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDduction employees should preclude a finding that the unit of officeemployees here sought is appropriate at the present time.2The instant plant at Antioch, California, is one of 8 paper manu-facturing plants of the Employer, located in 3 different States.TheEmployer has 1 other such plant at Antioch.Although there is someinterchange of office workers between this plant and other plants ofthe Employer, all hiring of new employees for this plant is donelocally by plant supervisors, and the personnel manager there han-dles all plant labor relations matters.Under these circumstances, and upon the entire record, we findthat the single-plant unit of office employees sought by the Petitioneris appropriate.We shall, therefore, direct an election in the follow-ing unit:All office employees employed at the Employer's San Joaquin Divi-sion plant, Antioch, California, including clerks, stenographers, ac-countants, statisticians, and paymasters, but excluding confidential 3managerial, professional, and all other employees, guards, and super-visors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]2 SeeJoseph E. Seagram & Sons,Inc.,101 NLRB 101;Miller & MillerFreight Lines,101 NLRB 581;Lownsbury ChevroletCompany,101 NLRB 17523In accordwith the stipulatl nof the parties,we shall exclude as confidential em-ployees the secretaries to the personnel manager and to the plant manager.CARYLUMBER COMPANYandUNITEDBROTHERHOOD OF CARPENTERSAND JOINERSOF AMERICA,AFL,LOCAL UNIONNo. 2399.CaseNo. 11-CA-258(formerly34-CA-258). January 01, 1953Decision and OrderOn March 18, 1952, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examineralso recom-mended dismissal of the complaint with respect to certain conduct bythe Respondent alleged to be violative of the Act.Thereafter theRespondent and the General Counsel filed exceptions to the Inter-mediate Report and supporting briefs.The Respondentalso re-quested oral argument. This request is denied as therecord and briefs,102 NLRB No. 49. CARY LUMBER COMPANY407in our opinion, adequately present the issues and the positions of theparties.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersMurdock and Peterson].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following exceptions, additions,and modifications: t1.We agree with the Trial Examiner's finding that the Respondentdid not violate Section 8 (a) (5) of the Act, but for a different reason.In its request for bargaining, the Union by letter dated November 16,1950, claimed to represent "a majority of your employees in an appro-priate unit, set out below," and further identified the unit as "all pro-duction and maintenance employees" with certain specified inclusionsand exclusions.2The Trial Examiner found, and we agree, that theUnion's request did not state that the unit was confined to the Re-spondent's Durham, North Carolina, operation sThe Union's request, directed to the Durham office, could reasonablybe, and was apparently interpreted by the Respondent as, referringto the Respondent's employees at both operations in an employer-wideunit.Thus, the Respondent's reply of December 8, 1950, in answerto the Union's letter of November 16, refers to the latter's request forrecognition as "the sole and exclusive bargaining representative ofall of its employees."The inference therefrom that the Respondentbelieved that the Union was seeking to represent its employees in anemployer-wide unit is further supported by the fact that the Respond-ent's president, immediately upon receipt of the union claim, tooksteps to inquire whether the Union had members at the Tillery opera-IThe Intermediate Report contains certain misstatements of fact and inadvertences,none of which affects the Trial Examiner's ultimate conclusions or our concurrence therein.Accordingly we note the following corrections:(1)The Trial Examiner states that therepresentation petition was filed on February 7, 1950.The record and exhibits revealthat the petition was filed on December 7, 1950 ; (2) the Trial Examiner states that theUnion's local officers were elected at the meeting of November 29, 1950.The recordshows that they were elected at the unionmeeting heldthe 20th of November 1950;(3)"Mr Henry" refers to Respondent President Satterfield, not to Satterwhite, theassistant to the president as parenthetically indicated by the Trial Examiner.3The text of the request is set forth in full in the Intermediate Report.8The Respondent has a planing mill and manufacturing operation at Durham, NorthCarolina,and a lumberyard at Tillery,North Carolina, 100 miles from Durham.Bothoperations are controlled from a single office at Durham.Although the Durham operationmay properly form the basis of an appropriate unit, as found by the Trial Examiner inhis Intermediate Report and by the Board in the representation proceeding, an employer-wide unit includingbothoperations could also be appropriate. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion.The record fails to disclose that the Union at any time priorto the filing of the representation petition in any way imparted to theRespondent that its interest was limited to employees at the Durhamoperation.Under the circumstances, we find the Union failed clearlyto identify the unit for which it sought to bargain with theRespondent.The Board has held that where a union's request to bargain is am-biguous as to the scope of the unit sought and may reasonably beconstrued as a request to bargain for either of two equally appro-priate units, the union must have in fact represented a majority in thelarger, as well as the smaller, appropriate unit .4 In the present in-stance, it is clear that although on the occasion of its request to bargain,the Union represented a majority of the employees in the unit ofDurham plant employees,5 it did not represent a majority of the em-ployees in the employer-wide unit.Accordingly, as the Union'srequest to bargain was not supported by a majority representation inthe larger of the units covered by its bargaining request, we find thatthere was no obligation on the part of the Respondent to bargain asrequested .6We shall therefore dismiss the complaint herein, insofaras it alleges that the Respondent unlawfully refused to bargain withthe Union.2.Like the Trial Examiner, we find that the Respondent independ-ently violated Section 8 (a) (1) of the Act by acts of interrogation,threats of economic reprisal, and other coercive conduct as outlinedin the Intermediate Report. In agreeing with the Trial Examiner'sfinding that President Satterfield's statements to employee Richardsonthat "we don't want any Union and not going to have one" 7 and thatRespondent was "not going to have a union," 8 and Treasurer Angier's4Smith Transfer Company, Inc,100 NLRB 834.See alsoThe C. L. Bailey GroceryCompany,100 NLRB 576;cf.International Broadcasting Corporation,99 NLRB 1306In view of our determinati,n with respect to the bargaining request, we find it un-necessary to determine the cause of the subsequent loss of the Union'smajority in thesmaller unit.9See cases in footnote4, supra.Under thecircumstances,it is immaterial that theRespondent did not,in its communications with the Union,request clarification of thescope cf the unit claimed, as it is not incumbent on an employer to resolve an ambiguityin a request to bargain.The C.L. Bailey Grocery Company, supraiRichardson was brought to Satterfield'soffice by the Respondent's treasurer on themorning following the union meeting at which Richardson had been elected vice presidentof the Local.Satterfield opened the conversation by registering complaints purportedlymade by neighbors of Richardson concerning Richardson's conduct at his home, an estab-lishment owned by Satterfield.Upon Richardson's protest that the complaints were notjustified.the conversation qu-ted by the Trial Examiner follosied.B The occasion of this statement was preceded by a conversation between Richardsonand Satterfield wherein Satterfield,while consenting to take care of a traffic ticketreceived by Richardson on official duty, urged Richardson to dissuade the employees fromcontinuing their interest in the Union.In so doing,Satterfield stated "we are going totake care of this ticket for you, and I want you all to take care of me . . . I want youto go out there and work with the boys and tell them not to pay the Union any attention,itwon't gain you anything."Later Satterfield came to Richardson at his work andengaged in conversation regarding the Union following the statement that Respondentwas "not going to have a Union,"with "I want you to get out here and talk to theseboys and tell them we ain't going to have no Union." CARY LUMBER COMPANY409statement to employee Burton that "we don't need any Union, dowe?" a constitute violations of the Act, we rely in part upon the sub-stance and context of the statements, and the position of the speakerin relation to his audience-factors which the Board has regarded assignificant in determining whether a statement is free from any threatof reprisal or promise of benefit.lo3.Contrary to the Trial Examiner, we do not find that the state-ment by Satterwhite to Campbell to the effect that under a union itwould cost Respondent more and other plants would get the business,constitutes a threat of economic loss; nor do we find the statement bySuperintendent McGranahan to employee McDaniel to the effect thatthe union scale would be 8 hours and might cut his salary, constitutesa threat.We regard both of these statements as expressions of opin-ion regarding the possible effect of unionization protected by Section8 (c) of the Act 114.On November 21, 1950, the day following the election of unionlocal officers, the Respondent's president, Satterfield, engaged in aconversation with employee Moore, the newly elected local president.Moore testified to this conversation as follows :... and he asked me what did we want, time and a half. I toldhim I didn't know what they wanted.He told me to go backand talk to the boys and get together and come on over to theoffice and talk to him.and about a week later Satterfield is quoted by Moore as stating to him,... the plant had been run for fifty-six years without any union,his father worked shoulder to shoulder with the employees andhe waswilling to do somethingif we got together and came overto the office and talk to him, if he was not at the office we knowwhere he lived at. [Emphasis supplied.]The Trial Examiner found Moore to be a credible witness. Satter-field did not specifically deny engaging in these conversations.Al-though the Trial Examiner did not treat this testimony in hisIntermediate Report, we find that this conversation, directed to theunion president, was an invitation to the employees to bargain directlywith the Respondent at a time when the Respondent knew of theorganizational activities of the employees and the Union's claim ofmajority representation and a suggestion of concessions and benefitsif they did so.This approach was clearly a part of the Respondent's0 This statement was made while empl,yee Burton was in the process of attempting tosecure an advance of money from the Respondent's treasurer,and was so interwovenwith the conversation regarding the loan as to clearly label the loaning practice as abargaining price for relinquishing union interest.10 SeeJ.S Abercrombie Company,83 NLRB 524, 530;See alsoUnionAsbestosandRubber Company98 NLRB 1055;The Jackson Press, Inc.,96 NLRB 897, 899.11SeeSafeway Stores,Incorporated,99 NLRB 48;The Jackson Press, Inc.,96 NLRB897, 922-923. 410DECISIONSOF NATIONALLABOR RELATIONS BOARDcampaign to undermine the Union.We therefore find that the Re-spondent by this conduct engaged in unlawful interference in violationof the Act 125.The Trial Examiner found that the Respondent revived theinsurance plan for the purpose of counteracting the efforts of theUnion after the Respondent obtained knowledge of the Union's effortsto organize its employees.On the other hand, he recommended dis-missal of the complaint insofar as it alleges violation of the Act bythe announcement of a vacation plan for the year 1951. As both theinsurance plan and the vacation plan were announced simultaneously,we believe the same result must be reached with respect to the purposeand intended effect of both announcements.Respondent's entire operations at Durham, includingthe office, arelocated on adjoining property.There are only 83 employees involved.The Union began organizing Respondent's plant in September 1950,after inquiries had been made by a designated spokesman for theemployees.Membership applications were actively distributed andreceived from October 2 through November 3, 1950. This was doneat the plant during working and lunch time by 2 employees, Camp-bell and Richardson.With the above-mentioned union activity as a background, the longdormant employee insurance policy plan was suddenly announced onOctober 9, 1950.The Respondent has advanced no reason for sotiming this announcement.Moreover, as the plan was not to becomeeffective until the following year and no definite arrangements forthe plan had yet been completed, there would appear to have beenno immediate necessity for such announcement. In the same announce-ment the Respondent advised its employees of its plan to grant vaca-tions during the year 1951.Although it claims that the decisionto grant a 1-week vacation the following year was made on July 1,1950, the Respondent advanced no reason why it delayed such an-nouncement until October 9, 1950, or why it selected this date forthe announcement other than that it wanted to give its employees anopportunity to make plans for their vacation the following year.What plans could be made without the benefit of a specific date is notsuggested.The Respondent's established practice was one of "novacation" except at its discretion upon a specific request by an in-dividual employee.According to Respondent's testimony, very fewemployees made individual requests for vacation.Although the Trial Examiner was unwilling to conclude that Re-spondent had knowledge of the union activity on October 9, 1950, heregarded the circumstances here as creating a doubt not entirely12SeeRehrig-Paciftc Company,99 NLRB 163;Graham County Electric Cooperative,Inc,96 NLRB 884. CARY LUMBER COMPANY411dispelled by Respondent's denial of any knowledge of union activityprior to the date of the Union's demand for recognition. Because theTrial Examiner did not specifically credit such denial, and under thecircumstances of this case, particularly the small size of the operationand Satterfield's acknowledged custom of mixing freely and regularlywith the employees,13 we infer that Respondent knew of the employ-ees' interest in and activity on behalf of the Union 14Accordingly,we find that the Respondent announced both the insurance plan andthe vacation plan on October 9, 1950, for the purpose of underminingthe employees' organizational activities, and thus interfered with thefree exercise of their statutory rights in violation of Section 8 (a) (1)of the Act 156.The Trial Examiner failed to make any finding with respect tothe granting of wage increases by the Respondent.The GeneralCounsel excepted to the Trial Examiner's failure to pass upon thisissue.According to Satterfield's testimony, wages were increased "theChristmas of 1950 . . . the latter part of the year."The only reason the Respondent has given for granting a wageincrease which had not been requested by its employees was "we wereon some Government orders there toward the latter part of the year."However, when asked what Government orders Respondent had,Satterfield replied, ". . . we were figuring a lot of work in anticipationof receiving it for the Government which would require our wagesbeing raised."The witness added that "to do Government workwe have to be on a minimum wage," and indicated that if a minimumstandard is not in effect, wages must come up to the standard whenGovernment contracts are received.When asked whether theRespondent was "working on" Government contracts at the time whenwages were raised, Satterfield replied, "that is right."Thus, withintwo pages of testimony Satterfield stated that the Respondent raisedwages in anticipation of receiving Government work and that it was"working on" Government contracts at the time when wages wereraised.These two statements are directly opposed and contradictoryunless the latter statement is interpreted to mean that Respondent wasattempting to obtain Government contracts at the time when wageswere raised.There is no showing that any Government contractswere in fact awarded to the Respondent.Accordingly, we adopt thisinterpretation of Satterfield's latter statement and find that the Re-spondent claims to have raised wages in anticipation of receiving"President Satterfield stated that,as has been his custom,he mixed with employees alotThis statement is supported by employee McDaniel's testimony to the effect that inhis 13 years with the Respondent Company, President Satterfield came around every daythat he was present at the plant.14 SeeJackson Daily News,90 NLRB 565,and cases cited therein.15 SeeIndiana Metal Products Corporation,100 NLRB 1040 412DECISIONSOF NATIONAL LABORRELATIONS BOARDGovernment contracts.However, by itsown admission,Respondentneed not have raisedits wagesto theminimumstandard until Govern-ment contracts were actually obtained.No reason has been givenfor such anticipatory action.We find it significant that the wageincreasewas put into effect while the Union's representation petitionwas pending before the Board and immediately following the Respond-ent's intensive campaign to undermine the Union's organizationalefforts.In view of the circumstances set forth above and the fact thatthe Respondent was intensely interested in defeating the Union at thecoming election,- we find that the wage increase was part of itscampaignto defeat the Union and was therefore violative of theAct 17The RemedyHaving found that the Respondent has engaged in the unfair laborpractices set forth above, we shall order that it cease and desist there-from and take certain affirmative action designed to effectuate the poli-cies of the Act.Due to the character and scope of the Respondent'sunfair labor practices as revealed herein, it appears likely that theseand other similar practices may be continued in the future.Therefore,we shall order that the Respondent cease and desist from in any man-ner interfering with, restraining, or coercing its employees in theexercise of the rights guaranteed them in Section 7 of the Act.OrderUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Cary Lumber Company,its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a) Interrogating its employees concerning their union activities,membership, and sympathies, or attempting to induce them to reportthe Union's activities or affairs, or threatening reprisals of economicloss, actually or by implication, if a union is formed, or grantingbenefits to circumvent union organization.(b) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist United Brotherhood of Carpen-ters and Joiners of America, AFL, Local Union No. 2399, or any otherlabor organization, to bargain collectively through representatives10We particularly note Satterfield's inquiry of Richardson"how many of these fellowswould vote if it was time to vote," and his statement"I am going to leave it up to youto see to these boys that they don't vote for the Union when the time come," all a partof the conversation referred to in footnote8, supra17 SeeScott&W2lliams,Incorporated,99 NLRB 919. CARY LUMBER COMPANY413of their own choosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities except to the extent that such rights maybe affected by anagreementrequiring membership in a labororgani-zation as a condition of employment, as authorized in Section8 (a) (3)of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant in Durham, North Carolina, copies of thenotice attached hereto and marked "Appendix A." "sCopies of suchnotice, to be furnished by the Regional Director for the EleventhRegion, shall, after being duly signed by the Respondent's author-ized representative, be posted by the Respondent immediately uponreceipt thereof, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for the Eleventh Region, in writ-ing, within ten (10) days from the date of this Order what steps theRespondent has taken to comply therewith.IT IS FURTHERORDEREDthat the complaint be, and it hereby is,dismissed insofar as it alleges that the Respondent violated Section8 (a) (5) of the Act.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their mem-bership, sympathies toward, and activities on behalf of UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, AFL,LOCAL UNION No. 2399, or any other labor organization.WE WILL NOT threaten our employees with reprisals because ofsuch activity.WE WILL NOT grant benefits to employees in order to circumventthe above-named union, or any other labor organization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organi-zation, to form labor organizations, to join or assist UNITED18 If this Order is enforced by a decree of a United States Court of Appeals,there shallbe substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to aDecree of the United States Court of Appeals,Enforcing an Order." 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, AFL,LOCAL UNION No. 2399, or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the Act.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will not dis-criminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of membershipin or activity on behalf of any such labor organization.CARY LUMBER COMPANY,Employer.By -----------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEUpon a third amended charge duly filed March 22, 1951,1 by Local Union No.2399, United Brotherhood of Carpenters and Joiners of America, AFL, hereincalled the Union, alleging the Cary Lumber Company of Durham, North Carolina,had engaged in and was engaging in unfair labor practices within the meaningof Section 8 (a) (1), (3), and (5) of the National Labor Relations Act, asamended, 61 Stat. 136, herein called the Act, the General Counsel of the NationalLabor Relations, herein called the Board, by the Regional Director for the FifthRegion (Baltimore, Maryland), issued a complaint against Cary Lumber Com-pany, Durham, North Carolina, herein called the Respondent, alleging thatthe Respondent had engaged in and was engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (5) and Section 2 (6) and (7)of the Act.The complaint was issued on October 11, 1951, on the same date the partieswere served with a copy of the complaint, the charge and amended charge,together with a notice of hearing.With respect to the unfair labor practices the complaint alleged in sub-stance: (1) That the Respondent urged, persuaded, warned, and coerced itsemployees from assisting, becoming members of or remaining members of the1The original charge was filed December 7, 1950, and alleged 8 (a) (1) and 8 (a) (2),however the 8 (a) (2) was not spelled out; on January 12, 1951, an amended charge wasfiled alleging 8 (a) (3) ; on February 2, 1951, a second amended charge alleging addi-tional 8 (a) (3) was filed ; on March 22, 1951, the third amended charge alleging a (a)(1), (3), and (5) was filed, All the charges were timely served CARY LUMBER COMPANY415Union,or engaging in concerted activities for the purpose of collective bargain-ing or other mutual aid and protection;questioned its employees concerningtheir union sympathies,affiliation,and activities;threatened employees withloss of employment if they engaged in activity on behalf of the Union ; inducedemployees by use of threats and promises to engage in activities against theUnion ; granted benefits to employees to persuade them to refrain from joiningor assisting the Union ; and engaged in surveillance of employee union activi-ties.(2)That since November 16, 1950, the Respondent has refused to bargaincollectivelywith the Union as the exclusive representative of its employeeswithin an appropriate unit duly designated as such by a majority within suchunit(3)That by the above conduct the Respondent has interfered with, re-strained, and coerced its employees, and is interfering with, restraining, andcoercing its employees in the exercise of rights guaranteed in Section 7 of theAct, more particularly Section 8 (a) (1) and (5) thereof.On October 11, 1951, the Respondent filed an answer in which it denied thatithad engaged in any of the alleged unfair labor practices; denied that theUnion represented a majority of its employees ; and averred that the Union at noappropriate prior time made any claim to represent the unit it now claims, butclaimed to represent a different unit of employees than it now claims appro-priate, which unit it in fact at no time represented.Pursuant to notice a hearing was had before Louis Plost, the undersignedTrial Examiner, on November 27 to December 1, 1951, inclusive, at Durham,North Carolina.The General Counsel and the Respondent were representedby counsel hereinafter referred to in the names of their principals. The Unionwas represented by officials.All the parties participated, were afforded fullopportunity to examine and cross-examine witnesses, to introduce evidencebearing on the issues, to argue orally on the record, and to file briefs and/orproposed findings of fact and conclusions of law with the undersigned.At the opening of the hearing, at the close of the General Counsel's evidence-in-chief, and again at the close of the hearing, the Respondent moved todismissthe complaint.The undersigned denied these motions. The undersigned grantedmotions by the Respondent to strike certain testimony,and reserved ruling oncertain motions to reject certain exhibits.The reserved rulings are disposed ofby the findings made in this report.The General Counsel and the Respondent argued orally on the record.Adate was set for the filing of briefs and/or proposed findings of fact and conclu-sions of law."The undersigned has received a brief together with proposed findings andconclusions from the Respondent.Upon the entire record in the case and from his observation of the witnessesthe undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, Cary Lumber Company, is a North Carolina corporation,engaged in the cutting of lumber and processing of wood products.The Respond-ent operates plants at Durham and Tillery, North Carolina, the 2 plants beingapproximately 100 miles from each other. In 1950, the total sales from boththe Durham and Tillery plants exceeded $870,000, the sales from the Tilleryplant alone exceeded in total the $870,000 figure given above. Of such sales thosemadefrom the Durham plant in the amount of $7,834.44 were to points outside"The date for such filing was extended by the Chief Trial Examiner on motion of theGeneral Counsel first to January 18, 1952, and again to February 8, 1952. 416DECISIONSOF NATIONALLABOR RELATIONS BOARDNorth Carolina, and of the $870,000 total for the Tillery plant, 95 percent of suchsaleswere to points outside the State. The Respondent purchased approxi-mately $50,000 worth of goods from outside North Carolina for use in its oper-ations.The Respondent concedesthatit is engaged in commerce within themeaning ofthe Act and subject to the jurisdiction of the Board.II.THE ORGANIZATION INVOLVEDUnited Brotherhood of Carpenters and Joiners of America,AFL, Local UnionNo. 2399, is a labor organization within the meaning of Section 2 (5) of theAct, and admits employeesof theRespondent to membership.M. THE UNFAIR LABOR PRACTICESA. Theallegedrefusal to bargain1.The appropriate unitCraven L. Deese,special representative of the Union, testified credibly thatthe Union began to organize the Respondent's employees in September 1950 andthat from October 1 to November 1, 1950, the employees signed applications formembership in the Union and also authorized the Union to representthe signersas bargainingagent.These application-authorization cards will hereafter bereferred to as "unioncards."On November 16, 1950, Lewis J. Hutton. a representative of the InternationalUnion, who was actively engaged inorganizingthe Respondent's employees forthe Union, sent the following letter to the Respondent :High Point, N. C.,1081/2 E. Washington, St.November 16, 1950.Cary Lumber Company,208 Milton Ave,Durham, N. C.DEAR SIRs :This is to give you legal notice that the undersigned labororganizationhas been designated by a majority of your employees in anappropriate unit, set out below, for the purpose of collective bargainingand accordingly, we hereby request you to recognize the undersigned l"hororganization, and bargain with it collectively, as the sole and exclusiverepresentative of all the employees in the appropriate unit, in respect torates of pay, hours of employment, and all other working conditions, asprovided in the Labor Management Act of 1947.The appropriate unit shall consistof :All productionand maintenanceemployees,including firemen,watchmen and truck drivers ; butexcludingsupervisors,office andclericalemployees, full time guards and foremen withauthority to hire,discharge,or effectillyrecommend same as defined inthe Act.We requestyou to respondpromptly,indicating your reaction to theforegoing,and name date,hour and place when it will meet your con-venience for usto meet withyou in conference.Yours truly,Millmens Local Union No. 2399, Chartered byUnitedBrotherhood of Carpenters andJoiners of America, AFL.,By S/LEwIS J. HUTTONLewis J. Hutton,Representative,Acting for the LocalUnion. CARY LUMBER COMPANY417On November 21,' the Respondent replied through its attorney :SPEARS & HALLAttorneys and Counselers at LawDurham, N. C.November 20, 1950.MILLMENSLOCAL UNIONNo. 2399108%E.Washington St.High Point, N. C.Attention : Mr. Lewis J. HuttonGENTLEMEN:Your registered letter under date of November 16, 1950, toCary Lumber Company,Durham,N. C. hasbeen referredto me,as attorneyfor the Company, with therequestthat I answer it. I wish toinform youthat if it meets with yourconvenience,I shall beglad to seeyou nextMonday, November 27th, at 11:30 A.M.,inmy office,1414Hill Building,Durham, N. C.Yours very truly,S/MARSHALL T. SPEARS.To this letter,under the date of November 21, Hutton replied from High Point,North Carolina :HIGH POINT, N. C.,108% E.Washington St.November 21, 1950.Mr. MARSHALL T. SPEARS,Attorney at Law,1414 HillBuilding Durham, N. C.Re:Cary Lumber CompanyDurham, N. C.DEAR SIR:Your letter of November 20, 1950, in behalf of the aboveCompany,received.The date yousuggested,that I meet you in your office is not at all con-venient to me, as I am out of Durham at this time.Soon as I get to Durham I will give you a ring and we can set a time tomeet you.Yours very truly,s/ Lswls J. HurroN.On December 8, 1950,the Respondent, again through its attorney,sent thefollowing letter to the Union :SPEARS & HILLAttorneys at LawDurham, N. C.December8, 1950.MILLMENS LOCAL UNION No. 2399,Cfo. Mr.Lewis J. Hutton,Elwood Hotel, High Point, N. C.Attention:Mr. Lewis J.HuttonGENTLEMEN:Following my recent conference with Mr. Hutton and Mr.Deese in regard to the matter mentioned in your letter to Cary Lumber Com-pany under date of November 16, 1950,I beg to advise you that during con-8November 16 fell on Thursday,November 21 was Tuesday. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDference this week with Mr. H. C. Satterfield, Jr., President of Cary LumberCompany, he authorized me, as attorney for the company, to advise youthat the Cary Lumber Company, in accordance with its policy, most respect-fully declines to recognize your Union as the sole and exclusive representa-tive of all of its employees and bargain with you collectively as requested inyour letter above mentioned.Yours very truly,S/ MARSHALL T. SPEARS.This interchange of letters represents all of the correspondence between theUnion and the Respondent and isadmitted to be the only demand for recognitionmade on the Respondent by the Union.The record is wholly silent regardingthe "recent conference" referred to in the letter of December 8.The General Counsel introduced "union cards" signed by the Respondent'semployees as proof of the Union's representation among them. The payrolllists of the Respondent's Durham and Tillery plants, as of November 16, 1950,were also introduced.Of the "union cards" in evidence the undersigned finds 45to be valid authorizations.'The payroll of the Respondent's Durham plant for November 16, 1950, showed83 employees, and the Tillery payroll, 50 employees, who came within the workclassification claimed as appropriate in fixing the unit for collective bargainingas set up in the Union's letter of November 16, 1950, above mentioned, namely :All production and maintenance employees, including firemen, watchmenand truck drivers ; but excluding supervisors, office and clerical employees,full time guards and foremen with authority to hire, discharge, or effectivelyrecommend some as defined in the Act.The Respondent contended at the hearing that the union cards had no bindingvalidity because the Local Union had not been formed at the time the demandfor recognition was made, and further that the "union cards" were signed foran organization at the time unchartered and wholly unorganized in which thesigners could not have had membership at the time.The undersigned finds no merit in this contention. It has been held thatmembership is not essential to binding designation,' and that cards designatinga parent organization may be later used for a specific affiliate.'At the hearing and in its brief the Respondent contended that the unit ap-propriate for collective bargaining among its employees should consist of theemployees of both its Durham and Tillery plants ; it does not challenge the workclassifications for inclusion within the unit as set up by the Union, its objectiongoesto the extent of the unit only.It is clear that when the Union requested recognition and bargaining althoughit clearly spelled out the categories of employees within the unit claimed to beappropriate it did not state that the unit was confined to the Respondent'sDurham plant ; it is equally clear that the Respondent did not at the time, or infact at any time prior to the hearing, notify the Union that it believed both itsplants were involved in the claim for recognition.Being mindfulthat both the Respondent and the Union were fully awarethat the 2 plants were approximately 100 miles apart ; that Durham is a planingmill and manufacturing operation, while Tillery is a lumberyard, and that4The undersigned grants the Respondent's motion made at the hearing to reject thecard offered as the authorization of David Johnson. Johnson testified that he did notsign the card, and did not authorize anyone to sign it for him6 SeeMay Department Stores,146 F. 2d 66.6 SeeFranks Bros ,137 F. 2d 989. CARY LUMBER COMPANY419there can in all likelihood be no community of interest between the employeesof the 2 plants, although both are controlledfrom a singleoffice at Durham ; theundersigned is persuaded that at the time recognition was requested neither theUnion nor the Respondent considered that any other than the Durham plantwas involved.Moreover the Respondent acting through its attorney in itscontact with the Union must be presumed to have been actually, and not only bylegal fiction, aware that the Act provides for election proceedings, in order toprovide a mechanism whereby an employer acting in good faith may secure adetermination of whether or not a union does in fact have a majority and istherefore the appropriate agent with which to bargain!As the court remarkedinIdaho Potato Growers v. N. L. R. B.,8"If they [Respondents] had any doubtabout the majority status, it would have been very easy to have demanded proofupon this union claim."In makinga demand for recognition the Union's request "need not be inhaec verbaso long as there is [was] but one clear implication."'The undersigned is persuaded on all the evidence, considered as a whole, thatthe request to bargain by the Union was adequate and that the Respondent'scontention that it disputed or misunderstood the extent of the unit claimed bythe Union and considered that both its plants should be combined into a singleunit for bargainingis anafterthought isUpon the above findings and upon the entire record the undersigned finds thaton November 16, 1950, on December 8, 1950, and at all times material herein, aunit appropriate for the purposes of collective bargaining among the employeesof the Respondent as represented for such purposes by the Union, consisted ofthose employees of the Respondent in its Durham, North Carolina, plant, classi-fied as :All production and maintenance employees, including firemen, watchmenand truck drivers; but excluding supervisors, office and clerical employees,full-time guards and foremen with authority to hire, discharge, or effectivelyrecommend same, as defined in the Act.T Joy Silk Mills v N. L. R. B.,185 F. 2d 7328 144 F 2d 295, 3089Joy Silk Mills,supra.10The parties stipulated that on February 7, 1950, the Union filed a petition to deter-mine a bargaining representative; that a hearing was had thereonJanuary 23, 1951;that the Board ordered an election to be held (the stipulation Is that the election was tobe among the Respondent's "Tillery" employeesThe transcript of the hearing in thematter, 34-RC-271, shows that only the Respondent's "Durham" employees were affected.The reference to "Tillery" employees is clearly an error.) ; that subsequently the Unionrequested permission to withdraw its petition ; that the BoardIssued anorder grantingpermission to withdraw the petition on March 30, 1951.The Respondent contended that this action by the Union and the Board constitutedan effective bar to the instant proceedings.The undersigned finds no merit In thiscontention.Likewise, E. C. Brooks, Jr, Esq., stated on the record that during the hearing In34-RC-271 the question was raised as to whether or not the Union sought to representemployees of the Durham plant as well as Tillery, and that "The Petition wasamendedto limit it to the Durham plant of the Carey Lumber Company."The transcript shows that Mr. Brooks, who represented the Respondent at the hearingin 34-RC-271, did not correctly recall the facts in the matter.To dispel any miscon-struction the undersignedfindsfrom the record in 34-RC-271 as introduced andadmitted herein that the organization's petition therein was for employees of the Durhamplant ; that such employees only were considered, that no amendments to the petitionwere bladeAs above indicated the undersigned considers the attorney's statement to bean inadvertent mistake of fact.The same error regarding the union claimed in 34-RC-271ismade in the Respondent's brief. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Union's representation within the appropriate unitClaude S. Campbell testified that the effort toward self-organization among theRespondent's employees began either in September or October 1950; that at therequest of some of his fellow employees he contacted the International Union;that he received union cards for distribution, which he distributed and gave othersto distribute ; that the union cards subsequently signed were returned to himand that he in turn returned them to the union organizers, Deese and Hutton.Campbell further testified that on an unspecified day in November 1950, "wegot that far" that a meeting was called by the union organizers but some of theunion card signers having decided to ask that the meeting be postponed until"after Christmas" he was delegated to so inform the union organizers and thathe did so.Campbell testified that after this "around eighteen or twenty" of those havingsigned union cards, signed a document withdrawing from the Union.This docu-ment is dated November 29, 1950, and bears 29 signatures. This document ishereafter referred to as the "petition" for the reason that the witnesses so re-ferred to it in their testimony.11Campbell further testified that he saw most ofthose who signed the "petition" affix their signatures thereto ; that on the sameday the petition is dated, namely November 29, 1950, and was according toCampbell the same day it was signed, he and employee W. B. Brown, Jr., atBrown's suggestion, left the plant and called on a lawyer ; that this was the firsttime Brown had spoken to him about seeing a lawyer ; that they left the plant asabout 4 p. m. he without first obtaining permission or notifying any supervisorof his leaving because "whenever I catch up if I want to go to the store I go, andif I want to go up the street I go"; that they remained at the lawyer's officesome 20 minutes and then returned ; that the object of their visit was to havethe lawyer prepare the withdrawal "petition"; that the lawyer came to the plantwith the prepared document "between four and five" p. m.; that the documentwas then circulated among the employees by the lawyer, Brown, and Campbell;that between 5 and 6 p. in., 18 signatures were affixed, he, Brown, and the lawyergoing from man to man ; that the document was first given to Brown and himself,he signing first but Brown not signing until 5 other signatures were affixed ; thatnone of the supervisors was present while the "petition" was circulated ; andthat after the document had been signed "it was given to Mr. Teague and Mr.Brown to deliver to the Union meeting."W. B. Brown, Jr., testified that on November 3 and 6 he instigated the move-ment to withdraw from the Union ; that on November 27 he received a letter fromthe Union advising him that there would be a meeting on November 29, and be-cause the letter referred to him as a member he spoke to others who had receivedsimilar letters telling them :I am not in the Union, I don't want any part of it, because I can't benefitby it the way I can see it ; I said, the best thing I can do is go get a lawyerand let him write a Petition stating the fact that we did not want a Union,which would make it legal.Brown testified that he asked Campbell to go with him to consult a lawyer ;that he asked and received permission to leave; that he and Campbell left at 9a. in., returning between 10: 30 and 10: 45 a. m.; that the lawyer came to theplant at 4 p. in. ; that "right after four o'clock" he and the lawyer went among themen and obtained signatures to the "petition" the lawyer had prepared ; that heleft his work to go among the employees with the lawyer and that "Mr. Campbell11Attachedhereto as "Exhibit A." CARY LUMBER COMPANY421didn't go around with us"; that they spent only 35 minutes gathering signaturesand that as some of the men were not present the lawyer left with the "petition"telling Brown...I will take it back to my office and you come and we will get a petitionand take it back and get the ones that have not signed it to sign it, if theywant to.The lawyer returned the next morning and according to Brown he left his workfor about 10 minutes,summoned those men from the yard who had not signed theprevious day, sending them to the "glue room"where the lawyer waited with the"petition,"and the yardmen signed the petition in the glue room;that onNovember 29, he and employee Herman Z. Teague took the petition to the LaborTemple and presented it to Deese and Hutton,the union organizers,the deliverybeing made at the union meeting.Brown further testified that the lawyer tookthe petition to his office after the"glue room" signing and that he and Teaguewent for it there.The glaring contradictions in the testimony of Campbell and Brown cannotbe passed off as affecting only trivialities or as the natural differences in therecollection of two participants. In the opinion of the undersigned the differ-ences are of such serious nature as to point to a story manufactured from "wholecloth"for the occasion.For example,Brown and Campbell agree that they went to see the lawyer onNovember 29.Campbell testified that they left at 4 p. in. and remained with thelawyer about 20 minutes;Brown fixed the leaving time as 9 a. in. and the returnat 10:30 or 10:45 a. in.Campbell testified it was customary to leave the plantwithout permission.Brown testified he obtained permission to leave.Campbelltestified thathe and Brown,together with the lawyer,obtained 18 signatures tothe "petition"between 4 and 5 p. in. and that this took place on November 29.Brown testified that he and the lawyer firstobtained signatures on November 27,and that Campbell did not participate in obtaining signatures.Campbell testified that the "petition"bore 18 signatures.It has 29.Brownin his testimony explains this by signatures affixed on a second day in the "glueroom,"which second day he fixes as November 28. Brown was quite positiveof his date.He fixed the time by the fact that he first visited the lawyer on theday after he received a letter from the Union;that he received this letter thenight before and thatthis was on November 27.The envelope offered as con-taining the letter is postmarked November 27.Brown testified :Trial Examiner Plost : You went to work at 7:00 o'clock in the morningon the 27th,didn't you?The Witness:Yes, sir.Trial Examiner Plost : You already had the letter in your pocket whenyou went to work?The Witness:Yes, sir,because it was postmarked November the 27th.Trial Examiner Plost:You got it on the 27th and had it in your pocket?The Witness : I received the letter when I went home on November 26th,but the letter was postmarked the 27th.Trial Examiner Plost : You got the letter on the 26th,but it was post-marked the 27th?The witness:Yes, sir.Trial Examiner Plost : You had better think about that again before yousay "that is right" ; have you got the envelope there?The Witness:Yes, sir.250983-vol.102-53-28 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrial Examiner Plost : I think you better get that in the evidence rightnow, that is postmarked the 27th?The Witness : Yes, sir.Trial Examiner Plost : And you say you got it on the 26th?The Witness : Yes, sir.That is when I went in there, I went home thatnight, and that is how come, I was wondering that myself.Trial Examiner Plost : All right, I will ask someone to get that envelopein the record to keep the record straight.Campbell's testimony was to the effect that all the incidents relating to thesigning and delivery of the "petition" occurred on November 29, the date the"petition" bears and likewise the date of the union meetings.Brown testified that he and employee Herman Z. Teague went to the lawyer'soffice for the "petition" during the noon hour "the day of the meeting on the29th" and that while there, the lawyer told him that he would mail a copy tothe "Union officials" and to the "Company."Herman Z. Teague testified that Brown brought the "petition" to him andsolicited his signature during the noon hour, at "5 minutes to one." Teaguetestified that he fixed the hour because at the time "I was filing a saw onmy own time at dinner" ; that he accompanied Brown to the lawyer's officebut he could not fix the date other than "it was in the afternoon between thetwo meetings." 'On cross-examination, Teague testified that at "approximately 4: 00 o'clock,"Brown asked him if he "knew exactly where the Temple was" and upon receivingTeague's affirmative answer then asked Teague to accompany him there.Also,on cross-examination, with respect to his trip to the lawyer's office in Brown'scompany Teague testified :Q.When did you go down to Lawyer-'s office?A. I don't remember.Q.Was it before or after you took the petition down to the Union Hall?A. It was after that, I think or thereabout.Q.What did you go there to see him about?A. I went with Mr. Brown to help pay thefees for drawing up thispetition.Q. Did you go down there before that time?A. I did not, I only went the one time.The undersigned is mindful of the testimony to the effect that Teague andBrown were selected by the group to take the "petition" to the Union.Brown testified that he paid the lawyer "around December 7" under the follow-ing circumstances :...So when [he] sent us his bill instead of going back to the groups andasking for a little money Mr. Harris, Mr. Teague and myselfsaidwe wouldgo ahead and pay it, since it isno morethan $15.00, which we did.Teague also testified that he was not present when the lawyer told Brown thata copy of the "petition" would be sent to theunion organizersand the Respondent.It is clear that of all the card signers who latersignedthe "petition" Teaguealone was present at the union meeting of November 20, and it is also clear thathe and Brown were at the November 29 meeting and that afterpresenting the"petition" they were asked to leave if they did not intend to join.v The record is clear that only two general meetings were held by the Union.The firston November 20, the second on November 29. CARY LUMBER COMPANY423Brown, who was the Respondent's witness, was contradicted by another wit-ness called by the Respondent, one Bradley J. Powell who testified that althoughhe did notsign a unioncard he did sign the "petition" which was brought tohim by Brown "in the morning" of a day he could not fix.Franklin L. Parrish, called by the Respondent, testified that on November 6Campbell told him that some of the men were "going to have a meeting inthe glue room during the noon period," however he did not attend the meetingor sign the "petition" in the glue room butsignedit at about 12 o'clock on aday in November, not otherwise identified, at the request of Brown who broughtit to him, Brown being at the time accompanied by Bradley J. Powell.The glaring contradictions in the testimony of Campbell, Teague, Powell,and Parrish with that of Brown, the character of the testimony, the demeanorof the witnesses on the stand, not only casts serious doubt on Brown's credibilitybut in view of the mutually contradictory character of the evidence offered ascorroboration, persuades the undersigned that neither Campbell, Brown, norTeague can be credited, therefore, except as specifically credited above, theundersigned does not credit the testimony of Campbell, Brown, or Teague.The record in 34-RC-271 was introduced in evidence.As found herein therecord discloses that a hearing on a petition for representation filed by theUnion on December 7, 1950, was held on February 6, 1951. At this hearingthe lawyer who drew the "petition" appeared and stated that he wished "toput some evidence before the hearing" and then read a letter which he stated hehad sent to the organizing committee of the Union advising them that he repre-sented certain clients who took the position that the Union sought to "forcemembership upon them."He also read the "petition" and the 29 signaturesthereto into the record.The lawyer stated on the R-case record :... My purpose in bringing this out, I note here that the petition for thisparticular hearing, or rather the petition here was filed on December 7, 1950,and some of the original signers of the cards with the Union are peoplewhom I represent, and I want to point out that they had withdrawn theirconsent, or rather had stated their position fully prior to this petitiongoing in.Brown testified :Trial Examiner Plost : You know that Mr.- intervened in that elec-tion?You know what I mean by intervened? Came to that hearing andnotified the Labor Board that he was representing certain employees, didn'tyou know that?The Witness : Yes, sir.Trial Examiner Plost : Did you authorize him to do that?The Witness : Yes, sir.Trial Examiner Plost : When did you authorize him to do that?The Witness : I authorized him to representus inthismatter the firsttime I went to him on November 27th when I received the letter stating thefact I was a member of the Union.Trial Examiner Plost: "To represent us" mean to represent who?The Witness : The whole bunch that signed the Petition that was against it.Trial Examiner Plost : Did you authorize or also tell him at that time torepresent you at any legal proceedings?The Witness : Yes, sir, if anything further come up then I asked him totake care of the matter and he said he would. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrial Examiner Plost : And you paid him when, before this hearing thatthe Labor Board had for the election, or after the hearing?The Witness :I don'tremember when the hearing was on this exactlyand when it was I paid him.Trial Examiner Plost : I see, now; did you ever have a meeting betweenyourself and the other men who signed that so-called-Petition, the way ithas been described here, at any other time as a group after that Petitionwas signed?The Witness : None that I recall.Trial Examiner Plost : You didn't have any meeting at which you discussedthe election or the coming election?The Witness: None that I recall.Trial Examiner Plost : Or in which you discussed the hearing that was tobe held about the election?The Witness : None that I recall.Trial Examiner Plost : Or at which you discussed any other business thathad anything to do with this Union or formation of the Union or you leavingthe Union after these 29-The Witness : None that I can recall.As found herein Brown testified that he and employees Teague and Harris,paid the lawyer $15 fee for his services.'$Joshua Richardson, the elected vice president of the Local Union, testified thatthe Union held only three meetings, on November 20 and 29 and December 12,1950.The Union's charter was delivered on November 20, 1950, and officers wereelected on November 29.Richardson further testified credibly that on November 29 Brown and Teaguepresented the "petition" to the Union and that :They asked Mr. Brown and Mr. Teague did they want to become a Yellowmember.They said, "no" and they asked would they be excused, please.Richardson further testified that on or about 3: 30 p. in. on November 29, 1950:Mr. Campbell called me, I said what do you want, Mr. Campbell, andhe said Josh, he said I got a man out here I want you to talk to,and I saidO. K., Mr. Campbell, and just as I was going in the doorgoing into theplant, right to your right was another door, which is calledthe glue room,and the glue room was so full, so help me, I just couldget in there, andwhen I got in Mr. Maynor-Q. (By Mr. Klaver) Full of what?A. Full of employees of the Cary Lumber Company ; that is when thepetition was signed in the glue room ; and Mr. Maynor was standing outsidethe door; and Isaidto Mr. Campbell what is this, and he said we are gettingup a petition that we don't want any Union around here; I said have anyof my boys signed it, and he said no I don't thinkso, and Mr.Brown spokeup and said yes they have ; and I said let mesee it, andthis Lawyer-was slow about letting me see it,and Isaid whois this,and Mr.Brown spokeup and said he is a lawyer, and I said why did you get a lawyer,and he saidwe figured we would get a lawyer and have it drawed up, and he said goahead and sign it, it aint nothing ; and I said, Listen, I got in trouble onceu In these days of shifting landmarks and changing values here is indeed the unusualsituation of professional service still performed on the high ideal of "much for little andall for part." CARY LUMBER COMPANY425signing a paper like this, and I said who is paying this man, and Mr. Brownsaid we are paying him ; and I said we who ; and he said the Company ; andI said, well, I will see, and I goes on back out in the shop and get my littlebook and jot it down and so that is where the petition came in.The Respondent admitted that Maynor is superintendent of millwork.Maynor(lid not testify.The Respondent did not recall Campbell to deny Richardson's testimony norwas Brown questioned with regard to it.Richardson's testimony with respectto the "glue room" incident stands entirely undenied.As recently pointed out by the Honorable Joseph C. Hutcheson, Jr., chiefjudge of the United States Court of Appeals for the Fifth Circuit,... it is settled law that where a witness's testimony is not contradicted,a trier had no right to refuse to accept it.The undersigned therefore accepts the testimony of Joshua Richardson, whomhe also finds credible, and credits him with respect to his testimony regardingthe "glue room" incident as above related.However, in crediting Richardson'saccount of the conduct of Campbell and Brown in the glue room the undersigneddoes not find that Campbell's or Brown's statements are in any way binding onthe Respondent, such statements with respect to the Respondent being merelyheresay not probative evidence, nor does the undersigned draw any conclusionor make any finding on Richardson's testimony "that is where the petition wassigned in the glue room" and his further testimony "so that is where the petitioncomes in" as these latter statements constitute only legal conclusions, notprobative evidence.Richardson's testimony that "Mr. Maynor was standing outside the door,"can at most attribute knowledge of a gathering of employees to the Respondent,however,Henry Clement Satterfeld, Jr.,the Respondent's president, testifiedcredibly that he had no knowledge of the "petition" until he received a copyon December 7, 1950, from the lawyer who drew it.The General Counsel's contention that the Respondent allegedly refused tobargain with the Union must, under all the circumstances in this case, restupon the premise that the Respondent was instrumental in destroying the Union'smajority representation among its employees by promoting the repudiation ofthe Union by the "union card" signers ; that it fathered the so-called "petition"and that it engaged in an antiunion campaign which constituted an unfair laborpractice.The undersigned has found the testimony of those employees allegedly activein promoting the "petition" to be incredible.The only credible direct evidenceto in any way connect the Respondent with the "petition" and all that flowsfrom it, is Joshua Richardson's probative testimony that Superintendent "Maynorwas standing outside the door," of the glue room while a gathering of employeeswas held within it.Even when viewed in the fierce light of the discreditedtestimony of Campbell, Brown, and Teague, the undersigned believes Richard-son's testimony to be too slender a thread to bind the Respondent to any infer-ences upon which a finding implicating the Respondent to any unfair laborpractice flowing from the "petition," as disclosed by the evidence in this record,can be made.Although the record is such as to create serious doubt yet there is not "thesimplicity and clearness through which a halting impression ripens into rea-sonable certitude." 1414The quotedlanguage is from Mr. Justice Cardozo.U. S. v. 0.M. St. P. &P. R. Co.,294 U.S. at 510. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undersigned therefore finds on the entire record in the case, the evi-dence considered as a whole, and on all the circumstances, that on November16, 1950, the Union represented a majority of the Respondent's employees withinan appropriate unit for collective bargaining ; that the Union so notified theRespondent and demanded recognition ; that the Respondent promptly answeredthe Union suggesting an early meeting; that the Union indefinitely postponedmeeting with the Respondent;that the Union lost its majority representu'tsonon November 29, 1950;15that on December 8, 1950, the Respondent first refusedto bargain with the Union; and that on December 8, the Union did not repre-sent a majority of the Respondent's employees within an appropriate unit.The undersigned therefore finds that the evidence does not support the allega-tions of the complaint that the Respondent refused to bargain collectivelywith the Union, as it was under no legal obligation to do so.The undersigned will recommend the complaint be dismissed insofar asit alleges that the Respondent refused to bargain with the Union.B. Interference, restraint, and coercion1.Illegal conduct of officialsClaude G. Campbell testified that sometime in November 1950, Foreman May-nor summoned him to the office. Campbell testified :He told me that Mr. Satterwhite wanted to see me in his office, so wewent over there and Mr. Satterwhite, he smiled and says, "well, I have beentold you boys are going-getting up a Union" ; I told him yes, and so heasked me just what the cause was for us wanting a Union . . .Campbell further testified :Mr. Satterwhite.He explained what the difference would be, that prob-ably they would continue to manufacture material that would cost themmore under a Union than the other Plants could put it out, and therefore,the other Plants would get the Business, see?He didn't make any threats,he didn't seem to be mad and he didn't say we are not just going to recognizethe Union.Campbell's testimony was not denied and is credited by the undersigned.Satterwhite is the assistant to the Respondent's president.His conduct withrespect to labor relations is chargeable to the Respondent.Inquiries into the union affiliation and activities of employees by an employerare violative of the Act, moreover Satterwhite's statement to the effect that theorganization of the Union by its employees meant that "other plants would getthe business" can be construed only as a threat of economic loss. The under-signed believes that in fact it clearly was intended so to be and therefore findsthat Satterwhite's statements to Campbell, as hereinabove found, are violativeof the Act.Joshua Richardson, vice president of the Local Union, testified that the firstmeeting of the Union was held November 20, 1950; that the following morning,November 21, he was told by Sam Angier, the Respondent's treasurer, to go to"Mr. Henry's" (Satterwhite's) office ; that he went to the office where in additionto Henry Clement Satterfield, Jr., the Respondent's president, there were presentForemen William S. McGranahan and Maynor and Treasurer Angier ; that Presi-dent Satterfield and Richardson then held the following colloquy :'SThe unit contained 83.The Unionrepresented45, a majorityof 4. It is thereforeimmaterial if the "petition" carried 18or 29 signatures. CARY LUMBER COMPANY427We have not had any of this stuff until you came here, and I said whatstuff, Mr. Henry, and he goes on to say you know what I am talking about,said this Company is fifty-six or fifty-eight years old, said we never had notrouble? and I said Mr. Henry, I ain't started no trouble, just like that, andhe talked and said well, we don't want any Union and not going to have one.Richardson further testified:Q. (By Mr. Slaver)Was there anything said in that conversation abouta union meeting?A. Yes, sir, it were, he asked me (lid I go to a Union meeting ; and I toldhim yes, sir, and he said how many were there, and I told him nineteen ortwenty, and I said did Mr. Teague tell you, a white fellow who was there,and he didn't give me no answer, and he asked me did I belong and I toldhim no, not then, which I did.Richardson testified that thereafter, on November 29, he was asked by Satter-field if he intended to go to the Union's meeting scheduled for that night, andupon Richardson's affirmative reply, Satterfield asked how many employeesbelonged to the Union and said, "I want you to go down there tonight and comeback and tell me what they did" ; that the following day he wasagain sent tothe office by Maynor where Satterfield questioned Richardson in detail regardingthe meeting held the previous night; that "about the first or second week inDecember," Satterfield came to Richardson at his work where the followingconversation then took place:He said, "the thing I want you to do is look at this from both angles, wewant you to take a broad side and the long side and look at it that way,said, "we don't need any Union," said, "this Company is 56 or 58 years old,never had a Union, not going to have a Union," and said, "I want you toget out here and talk to these boys and tell them we ain't going to have noUnion," and he said, "how many of these fellows would vote if it was timefor them to vote" and I said, "I don't know" and he said, "I am going toleave it up to you to see to these boys that they don't vote for the Unionwhen the times comes."According to Richardson's further testimony Satterfield spoke to him onseveral other occasions regarding the Union, on which occasions according toRichardson "he would leave me with a parting word, "I want you to pray overit tonight and let me know what you think about it in the morning."Young B. Moore, president of the Local Union, testified that on November 21,the day following the first union meeting, President Satterfield spoke to himabout the Union, asked "what did we want," and "told me to go back and talk tothe boys and get together and come on over to the office and talk to him." Mooretestified to a very similar conversation "about a week later" and that thereafter :Just every morning as he would come around, he would be making hisrounds, he would speak to me and tell me to talk to the boys and get togetherand come on over and talk with him, that we didn't need to go send awaysome place and get someone to come and talk to him, that we send off andget someone else that didn't know him to come there and talk and pay them.Archie McDaniel testified that on November 21, President Satterfield "he justspoke to me or us just like he always do" but that on this occasion Satterfield"spoke to me in person" and said "that he didn't want a union there," and that he"wanted to run" as the plant had run "for 53 years like that." 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcDaniel testified to a second conversation with Satterfield as follows :The second time was on the 30th, we had a meeting on the 29th and thatwas on the 30th, he asked me what happened,I told him didn't anythinghappen, and so he asked me how did I like the Union, and I told him theUnion was all right,and he said,"yes, the Union was fine," I said fine, andhe said, "but I think it will work better at a place like Leggett Meyers &Irwin Cotton Mill," and he said,"the President of those Organizations liveout of town and he lives right here in town and we could talk to him anytime we got ready," and said he think it better if we just come and talk withhim.John Howie testified that"not very long after we met at the Hall," PresidentSatterfield "said that he didn't want a union, said we had been working togethera long time and said he thought we could get along better."Lee E. Jones testified that "sometime after" the first union meeting, PresidentSatterfield asked him if he had heard of the Union; what he (Jones)"thoughtabout it" and"he told me to find out who was in the Union "Jones testified to a second conversation with Satterfield as follows :About two weeks after Theodore Bentley and Archie Burton,three ofus,went outside to get a load of lumber on a buggy with a tractor, andwhile we were out there Mr. Satterfield came out of the warehouse acrossfrom the mill and Mr. McGranahan got there about the same time, he wasthere to direct us what to load to carry in the mill,and Mr.Satterfield askedMr. McGranahan if I was all right, Mr.McGranahan smiled and said hethought I was, and Mr. McGranahan said that Theodore Bentley was defi-nitely all right and told Mr. Henry that he should know that Cateye wasalright, that is Archie Burton, then Mr. Henry began to talk to the three ofus, he said "Boys,we don't want any Union,"said this company has beenrun a long time by his father and he was not going to have anybody comein there telling him how to run it, and he left us.Coy Lunsford testified :A.Well, one morning I was out at the gas tank and he came out andasked had I heard anything about it, I told him yes sir, I heard them talkingand he asked me who was the head of it, and I told him I heard Mr. Camp-bell and he said he didn'twant any Union here,the plant had been runningso long without one and he didn't want nary one.Q.When was that conversation?A. I can't recall what date it was, I don't exactly know.Q. Can you place it by any particular incident.A. It was after the first meeting.Willie Lloyd testified as follows :Yes sir, one morning after the first meeting,about the 21st, I reckon,Mr. Satterfield,me and Archie was out at the dry kiln and he came out thereand told us he didn't want any Union there, he had been running the plantabout fifty-seven years and they didn't need nary one, and said he gave usgood insurance.Henry Clement Satterfield,Jr., the Respondent'spresident,testified thatbetween his receipt of the Union's letter requesting recognition,the letter beingdated November 16, and the Respondent's letter refusing such recognition, datedDecember 8, 1950, he spoke to"practically all" of the Respondent's employees CARY LUMBER COMPANY429regarding their union affiliation and knowledge;that he made inquiries both atDurham and Tillery ; he frankly testified as follows :Q. (By Mr. Spears) Now, did any of the employees you talked with tellyou that the Union represented them, that you recall?Mr. Klaver : Objection.Well, all right.TrialExaminerPlost: You withdraw your objection?Mr. Klaver:Yes, sir.Trial Examiner Plost : All right.Mr. Spears:Read the question,please.(Question read.)The Witness:I do not recall any of our employees so stating.Q. (By Mr.Spears)Now Mr. Satterfield,in your discussion with youremployees with reference as to whether or not there was a Union or not, asa result of the letter you received under date of November 16th, 1950, pleasestate whether or not in the discussion with them what you said to themas you recall now?A. As had been the custom,Imixed with them right much in the plantand on the yards, either good morning or something to that effect, and Iwould bring up the matter of a Union, I expressed my feelings in that Istated that I did not want a Union and I asked them to consider it and thinkabout it and to go home and think about it and pray about it,and do as theywould like to do regarding the Union.In the main the testimony offered by the General Counsel was not denied ;however, there are conflicts in the testimony of the witnesses for the GeneralCounsel and President Satterfield,thus whereas Richardson testified that Satter-field asked him to attend the union meeting and report to him,and Lee Jonestestified Satterfield asked him to find out who was in the Union and report hisfindings, Satterfield denied this,testifying as follows :Q. (By Mr.Spears)Mr. Satterfield,as I recall,certain witnesses forPetitioner testified that they discussed with you, or you discussed with them,the question of whether or not to join the Union ; please state whether ornot you instructed or requested any employee of yours who might belongto the Union to attend the meetings and get information and bring backto you?A. No, sir, I did not do that ; in my discussions they would voluntarily dosome talking, but I never asked one to find out anything to tell me.President Satterfield impressed the undersigned as a man of probity and onewho was in no way consciously coloring his testimony,still, the undersigned beingmindful of the status of the parties as employer and trusted employees and thefact that,as Satterfield admitted,he was engaged in an active and indeed anintense effort to discover the extent of the Union's strength among the Respond-ent's employees,and as the undersigned also believes Richardson and Jones tobe reliable witnesses,therefore on all the evidence as a whole,the undersignedfinds that Satterfield did ask employees to obtain and report information re-garding theUnion.The undersigned believes this finding to be strongly sup-ported by the unchallenged testimony of Richardson to the effect that he wasquizzed by Satterfield regarding the Union's meeting as hereinabove found.Richardson testified that on Thanksgiving Day, Satterfield told him,inter aZia,"before we have a Union we will close the plant." Satterfield denied makingthe statement to "Richardson,or any other employee of the company." Theundersigned credits Satterfield. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavid Johnson,called by the Respondent,on direct examination testified asfollows :Q. (By Mr. Brooks)Did you ever talktoMr. Henry Satterfield aboutany Union matters?A. Notbut once.Q.When was that?A. That wasafter he found out about the boys were going to have a Union.Q.Was that after November 17, 1950?A. Somewhere along like that.Q.Whatdid you tell Mr.Henry Satterfield?A.Mr. Henryand Mr.McGranahan came out there where I was loading,fixing to go out and asked me said,"David,do you know anything aboutthe Union?"And Isaid, "Mr. Henry,I ain't goingto tell youno lie. Ihave heard a lot about it, but whatthey are doing,I don'tknow" ; Air.Henry said,"David, said,we have been around here a long time without aUnion"and he said,"do youbelong to it?"AndI said,"No."He said,"we have been operating pretty goodwhile without a Union" and said"of course,a Union is all right," thatiswhat he said to me. And heand Mr. McGranahan were together,he said,"whenyou see yourboss-man,know him and can talk to him at anytime,"he said,"I don't think we needone," that is everything that was said,him and Mr.McGranahan was to-gether,about any Union.Satterfield testified that he advised the Respondent's employees to seek guid-ance through prayer.Althoughthe guidance to be sought was with respect totheir union affiliation,in view ofthe Board's holding inSaxe-Glassman ShoeCorporation and UnitedShoe Workers of America, CIO,97 NLRB332, the under-signed finds that Satterfield'sadmonition did not constitute an unfair laborpractice.It is apparent that in hisadmitted conversations with theRespondent's em-ployees, Satterfieldnot only sought to learn theirunionaffiliationsand sym-pathies but sought to influence them againstthe Union.It is wellsettled thatinquiries by an employer of an employee regarding thelatter's union affiliations and sympathiesare prohibited by the Act.Under theauthorityof theFederbushandKropp Forgecases, 16 the statements made to theRespondent's employees by Satterfield are also violativeof the Act.The undersignedcredits thetestimony of Joshua Richardson,YoungB. Moore,ArchieMcDaniel,John Howie, Lee E. Jones, CoyLunsford,and Willie Lloydwithrespect totheirtestimony regarding inquiries regarding the Union as madeby Satterfieldand found above, andfurther creditsthe testimony of PresidentSatterfield to the effect thathe interviewed"practically all" of theRespondent'semployeeswithrespect to the Union.Upon the entire record in the case andthe evidence as a whole,the undersigned finds that President Satterfield's in-quiries, including the nature thereof as herein found,were violativeof Section7 of the Act.YoungB. Moore testifiedthatW. S.McGranahan,admitted to be the superin-tendent ofthe Respondent'smill, spoke to him about the Union,apparently some-time between the first and second union meetings.Moore testified :He asked mewhy didn't we let the Union go, weprobablywouldlose ourinsuranceifwe kepton withthe Union.ArchieMcDaniel testified to a conversationwithMcGranahan as follows :14N.L. R. B. v. Federbush,121 F. 2d 954;N. L. R. B.v.Kropp Forge,178 F. 2d 822. CARY LUMBER COMPANY431Q. (By Mr. Klaver) What didMr. McGranahanhave to say about theUnion?A.Well, he just told me, said it would be better for me to let it alone,because I was making 90 centsan hour and said ifthe Union was there, theUnion scales would be 8 hours and it would might cut my salary, what I wasmaking there.John Howie testified that "along around the second" union meeting "Mr.McGranahan did ask me one time how was we coming along with the Unionand I told him I didn't know."Superintendent McGranahan testified that he first learned of the Union fromPresident Satterfieldafter November 17, 1950;that thereafter he queried "prac-tically all" the Respondent's employees at Durham regarding the Union ; that"they all denied having anything or any connection with it except 3, I think" ;that the 3 employees who did not deny knowledge of the Union were "YoungMoore, Archie McDaniel, and Howie" ; and that he reported his findings toSatterfield.With respect to his conversations with the employees lie queried, McGranahantestified :I told them that they had a perfect right to and they should exercise what-ever right they wanted, that we were not in favor of the Union but they hada right to belong, if they wanted to.At no point in his examination by the Respondent was McGranahan questionedregarding the testimony of Moore, McDaniel, and Howie.The testimony asabove related therefor stands entirely undenied and is credited by the undersigned.The undersigned therefore finds that by McGranahan's admitted questioningof the Respondent's employees with respect to their union affiliation and by hisstatements to Moore, McDaniel, and Howie as revealed by their credited testi-mony, the Respondent has engaged in conduct violative of the Act.Archie Burton testified to a conversation with Sam Angier, the Respondent'streasurer.The incident occurred sometime after Christmas, 1950, Burtontestified :It was on Friday and I goes over there to get some money and he askedme did I know anything about the Unionand Itold him I didn't know any-thing about it, and he said he heard that they were getting up a Union overthere and I told him I didn't know anything at all about it, and he told me,said, "we don't need no Union, do we?" and I told him, "No sir, we don'tneed nary one," and he asked me, "ain't we nice to you?" if you all need anymoney and come to me, don't we give it to you and let you have it?" I toldhim, "yes, sir." I told him I didn't know anything at all about the Unionand he told me, said, "you get in touch with the boys and talk to the boysand tell them wo don't need any Union here, because we have a Corporationand have had one for many years and never had one and didn't think theyneeded one?" and so he gave me my money and I walked out of the office.Angier did not testify.The undersigned credits the undenied testimony ofArchie Burton and finds that by Angier's statements to Burton, as above set forth,the Respondent has engaged in conduct violative of the Act.Charlie Vernon Flowers testified that his foreman, L. L. Marshburn; T talkedto him about the Union. Flowers testified :11The Respondent contends that Marshburn had no supervisory authority.The recorddisclosesthathe exercised independentjudgment and on occasion did hire employees.Marshburn was head sawyer and as such directed the operation of his sawmill crew aswell as operate the machine.The undersigned finds Marshburn to be a supervisor withinthe meaningof the Act. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Marshburn was coming down beside the log bin and I and Jim Masseywas standing behind the mill talking and so Mr. Marshburn said to Jim, "doyou know anything about the Union,"and Jim said,"Yes, and you are talk-ing to two,now who belongs to the Union."TRIAL EXAMINER PLOST: Who is Jim?THE WITNESS : Jim Massey and Mr. Marshburn said he had instructionsto fire anybody he heard talking about Union activities,but all Mr. Marsh-burn did about it was just laughed and all us laughed,the way he talked,you know.The undersigned funds that Marshburn's inquiry of Flowers with respect tothe latter'sunion knowledge was a violation of the Act,chargeable to theRespondent.2.Free insuranceOn or about December 22, 1950,the Respondent made effective for and coveredits employees by a group insurance policy at no cost to them.The employees atDurham were informed of the policy by President Satterfield on or about Decem-ber 22, at which time Satterfield talked to them in an assembled group, andpamphlets explaining the insurance were distributed.Satterfield testified that sometime in March or April 1950, certain of theRespondent's employees presented a petition to him, wherein they requestedthat the Respondent carry insurance for their benefit at the Respondent's solecost.This document was admitted in evidence. It is signed but is not dated.Satterfield testified that he "sent back word" that he had been consideringpurchasing such a policy, but that prior to this he had not told the Respondent'semployees he was considering a policy and that thereafter he did not make anyfurther announcement regarding the policy until December 22, 1950.Satterfield testified that in fact the Respondent had begun negotiations forinsurance with various companies in November 1949, but that a policy coveringthe Durham employees was not made effective until December 22, 1950.The Respondent introduced correspondence with various companies regard-ing group insurance.One such letter, not from the Company finally awardedthe business by the Respondent, reads :November 10, 1949Mr. Henry C.Satterfield,PresidentCary Lumber CompanyMilton Ave.Durham, North CarolinaDear Henry :Our group insurance representative will be in North Carolina in the nextweek or so, and I should like an appointment to discuss our plan with you.In the meantime, would you have your bookkeeper sent me a list of youremployees with dates of birth, occupation, sex, and whether they are whiteor colored? In this way, we will be able to quote you someaccurate figureswhen we see you.With kindestpersonal regards, I amSincerely,/S/ CHAS.CHAs.r.ESH.SIMS, C.L.U.Associate General AgentJ.L. Atkinstestifiedthat on November 7, 1949,he submitted a list of theRespondent's employees to an insurance companyhe thenrepresented andfurther that he wrote thiscompany,inter alia: CARY LUMBER COMPANY433Let me have the figures at once, also advice if those that have wholesaleinsurance can keepsame ifthey take group.Atkins testified that"10 months later,namely September 7, 1950, he closed thegroup policy for the Respondent but with another company."However, thepolicy was not "closed" on September 7. Atkins admitted that on September7, 1950, he was told by the Respondent that they would take the policy,meaning"that was the date he ordered me to go ahead" but that the policy was datedDecember 22, 1950,and "nobody was insured during that time." This meansof course that the insurance was not effective until the date of the policy,December 22, 1950.Satterfield,whom the undersigned has previously characterized as a witnessunwilling to color his testimony,on cross-examination,testified as follows :Q. (By Mr. Slaver) Well, those arrangements were not completed thenin September then, were they?A. Practically,yes, sir,as to the Company receiving the business.Q. You decided to take out an insurance policy with Mr. Atkins in Septem-ber, is that right?A. That is right.Q.Had you notified Mr. Atkins you were going to take out a policy withhim?A. Thatis correct.Q. And did you notify them in writing you were going to take out apolicy?A. No, sir.Q You did not?A. No, sir.Q.Well, when was the fact that there was to be an insurance policyannounced to your employees, that there definitely would be an insurancepolicy?A.When the petitionwas returnedit was said then that they would getit, andon December22nd they were given-The only interpretation possible of this testimony, in the opinion of the under-signed, is the obvious meaning that since sometime in November 1949 variousinsurance agents were attempting to sell the Respondent group insurance, andthat on December 22, 1950, the Respondent bought such a policy, of course anorder for such a policy must have been given sometime before December 22.However, the undersigned is not persuaded by the evidence that a binding orderwas given on September 7, 1950.In view of the fact that the matter of group insurance lay dormant fromNovember 1949 until shortly before December 1950, and further consideringAtkins' testimony that in preparing data for the policy he talked to all theemployees, including Richardson, who at the time asked him "do you think thatif anything will develop with the Union that it will kill thisinsurance?" andbeing mindful of the fact that the Union did not obtain signatures to applicationsuntil sometime in October, the undersigned believes it a fair inference that thedormant insurance policy idea was revived only after the Respondent obtainedknowledge of the Union's effort to organize its employees.The undersigned sofinds.Having found that the policy idea was revivedafterthe Union becameactive and as it is apparent that the policy was boughtafterthe Union's demandfor recognition, the undersigned concludesand findsthat the purchase of theinsurance policy, and the granting of certain insurance to its employees withoutcost to them, was for the purpose of counteracting the effect of the Union upon 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem and therefore, as has been long held by the Board, constituted an unfairlabor practice in violation of the Act.3.VacationsPresident Satterfield testified credibly that in July 1950, the Respondent decidedto grant all its employees a 1-week vacation with pay effective July 1951; thatan announcement of the vacation grant was posted "the latter part of 1950."Evidence was offered that the notice was posted October 9, 1950.The notice wasintroduced in evidence.The timing of this notice on vacations, October 9, 1950, considered with thetestimony that the Respondent ordered the insurance policy herein referred toon September 7, 1950, together with the testimony that the Union began organizingthe Respondent's employees in September 1950, and was active in receiving mem-bership applications throughout October 1950, raises a doubt not entirely dispelledby the testimony of the Respondent's officials that they had no knowledge of theUnion prior to the Union's letter dated November 16, 1950.On the state of therecord, however, the undersigned does not believe the allegation in the complaintto the effect that the Respondent engaged in unfair labor practices by grantingvacations to its employees to be clearly supported by all the evidence in the caseconsidered as a whole. The undersigned therefore recommends that the com-plaint be dismissed insofar as it so alleges.4.BonusThe General Counsel sought to show that the Respondent granted a Christmasbonus to its employees in order to influence them against the Union.The recordis clear that in 1949 all the Respondent's employees were paid a Christmas bonusbased on earnings and that a bonus calculated on the same percentage of earningswas granted in 1950.The undersigned finds that the Respondent did not grantits employees a bonus in order to influence them against the Union.The Respondent's Brief, Proposed Findings of Fact, and Conclusions of LawFiled with the Trial ExaminerIn its brief to the undersigned the Respondent challenges the claimed appro-priate unit and argues that as the -Union claimed to representallits employees,the Tillery and Durham plants form a single unit. The undersigned has fullydiscussed this contention, however, the issue is moot inasmuch as it has beenfound that although the appropriate unit consisted only of the Durham employees,the Union did not represent a majority therein at the required time.The Respondent argues that Satterfield's inquiries into the union membershipof its employees did not constitute an unfair labor practice.The undersignedfinds no merit in this contention.The Respondent also argues that the statements made by Satterfield andother of the Respondent's officials fall within the area of free speech as guaran-teed by the Constitution and the Act.For reasons more fully set out elsewhereherein, the undersigned rejects this contention.The Respondent filed 11 proposed findings of fact and 5 proposed conclusionsof law with the undersigned.The undersigned accepts those findings and con-clusions which are clearly consistent with the findings and conclusions he hasmade in this report and rejects those proposed which are not wholly andentirely consistent herewith. CARY LUMBER COMPANY435Conclusions on Interference, Restraint, and CoercionThe undersigned finds that by the inquiries made by D. H. Satterwhite ofClaude G. Campbell regarding the activities of the Respondent's employees inorganizing the Union, which areper seunlawful ; by Satterwhite's statement toCampbell to the effect that if the Union came into the plant then "other plantswould get the business," which the undersigned finds to be a threat ; by PresidentSatterfield's inquiries into Joshua Richardson's union membership, the extentof the Union's organized strength among the employees, his request that Rich-ardson report to him on the Union's meetings, his questioning Richardson in detailregarding the Union's meeting, his request that Richardson talk against theUnion to the employees, and his statement to Richardson that the Respondent"was not going to have a union," the latter statement constituting a threat ; andfurther, by Satterfield's asking Archie McDaniel "what happened" at the unionmeeting ; by Satterfield's inquiring of Lee E. Jones as to what Jones thoughtof the Union and his request to Jones that he find out who was in the Union andby his statement to Jones "that no one was going to come in and tell him howto run it" (the plant) ; by Satterfield's questioning Coy Lunsford if he hadheard of the Union and who headed it; by Satterfield's questioning DavidJohnson if he belonged to the Union ; and the undersigned further finds thatby W. S. McGranahan's statement to Young B. Moore to the effect that if theemployees "didn't let go" of the Union they would "probably lose" their insurance ;by McGranahan's statement to Archie McDaniel that if the Union were organizeditmight mean a "cut" in McDaniel's salary, these statements being construedas threats ; and further, by McGranahan's questioning John Howie as to howthe Union "was coming along" ; and by Sam Angier's direction to Archie Burtonto tell the employees "we don't need any union here" ; and by L. L. Marshman'sinquiries of Charlie Vernon Flowers regarding the Union and his statementto Flowers that he had orders to discharge union members ; and the undersignedfurther finds that by the granting of insurance to its employees without costto them, all as herein found, the Respondent, (a) inquired into the unionactivities of its employees, (b) threatened economic reprisal in the event ofunion organization, and (c) engaged in other conduct violative of the Act.The undersigned therefore finds that by the above-found acts and conductthe Respondent has interfered with, restrained, and coerced its employees inthe exercise of rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices within the meaning of the Act, it will be recommended that the Respondentcease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Itwill be recommended that Respondent cease and desist from interferingwith, restraining, and coercing its employees by interrogation concerning their 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion membership,activities, or sympathies, the extent of the .Union's organiza-tion, its officers, or any other of its affairs, or by asking its employeesto obtainfor it and disclose to it information regarding the Union or the Union's affairsor by threats of reprisal, actual or implied, or by granting benefits tocircumventthe Union.For thereasons setforth hereinabove, the undersigned will recommend thatthe complaint be dismissed insofar as it alleges violation of Section 8 (a) (5) ofthe Act and further insofar as it alleges violation of Section 8 (a) (1) of theAct, except as herein otherwise found.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following :CONcLusIONs OF LAW1.Cary Lumber Company, Durham, North Carolina,is engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.2.United Brotherhood of Carpenters and Joiners of America, AFL, LocalUnion No. 2399, is a labor organization within the meaning of Section 2 (5) ofthe Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.4.The foregoing unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section2 (6) and(7) of the Act.The Respondent has not engaged in unfair labor practices within themeaningof Section 8 (a) (5) of the Act.[Recommendations omitted from publication in this volume.]Exhibit ANORTHCAROLINA,Durham CountyTo the organizing Committee, United Brotherhood of Carpenters and Joinersof America, AFL, Local Union No. 2399The undersigned hereby declare :1.That we are all employees of Cary Lumber Company, Durham, NorthCarolina.2.That the organizing Committee, United Brotherhood of Carpenters andJoiners of America, AFL, Local Union No. 2393, for some time has solicitedmembership among us in their Union.3.That we do not desire to be affiliated with, nor do we desire to be repre-sented in any manner by the United Brotherhood of Carpentersand Joiners ofAmerica, AFL, Local Union No. 2399.4.That we can better exercise our rights and can better bargain with ouremployer concerning wages, hours, and working conditions through our ownlocal representatives.5.That the Organizing Committee, United Brotherhood of Carpenters andJoiners of America, AFL, Local Union No. 2399, has been informed of themattersand things hereinabove mentioned, and that we do not desire to be affiliated inany mannerwith the said local ; but that thesaid OrganizingCommittee of saidLocal, or said Local Union No. 2399, has persisted and stillpersists in in-timidating and threatening us into becoming affiliated with said United Brother-hood of Carpenters and Joiners of America, AFL, Local Union No. 2399. SPITZERMOTOR SALES, INC.437NOW THEREFORE, we and eachof ushereby demand that saidOrganizingCommittee, United Brotherhood of Carpenters and Joiners of America, AFL,Local Union No. 2399, or United Brotherhood of Carpentersand Joiners ofAmerica, AFL, Local Union No. 2399, cease and desistfrom intimidating us, andfrom threateningus into accepting the said United Brotherhood of Carpentersand Joinersof America, AFL, Local Union No. 2399,as our bargaining agent,and fromotherwise persisting in trying to representus in any manner whatsover.Witness our hands this29th day of November 1950.(29 Signatures)SPITZERMOTORSALES, INC.andAMALGAMATED UNION LOCAL259,UNITEDAUTOMOBILE,AIRCRAFT ANDAGRICULTURALIMPLEMENTWORKERS OFAMERICA, CIO.CaseNo.2-CA-1549.January 21,1953Decision and OrderOn January 8, 1952, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction.Thereafter,Respondent and the General Counsel filedexceptions to the Intermediate Report, and briefs.The Board 2 has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the. entire record inthe case .3Because of its disagreement with many of the Trial Ex-aminer's findings and inferences, the Board hereby makes its ownfindings :Respondent, a Ford dealer,' operates a sales and service businessin New York City. At its 30th Street plant it has its offices, show-rooms, and mechanical repair shop ; at its 80th Street plant it doesbody-repair and refinishing work and most of its new car get-readywork, including porcelainizing and undercoating.During the periodin 1950 with which we are here concerned, the 80th Street plantoperated under the supervision of Archie Ascher.His immediatesuperior was Service Manager Brown, who was headquartered at 30thStreet and was responsible also for the service and mechanical repairzPursuant to the provisions of Section 10 (b) and(c) of the National Labor RelationsAct.2Pursuant to Section 3 (b) of theAct, the Boardhas delegated its powers in connectionwith this case to a three-member panel [Chairman Herzog and Members Houston andMurdock. ]8Respondent'srequest for oral argument is denied becausethe recordand briefsadequately set forth the positions of the parties.4Respondent concedes that it is engaged in commercewithin themeaning ofthe Act.N. L. R. B. v. DavisMotors,Ino.,192 F. 2d 782, (C. A. 10), enfg. 9,3NLRB 206.102 NLRB No. 39.250983-vol.102-53-29